Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 1 of 13                           PageID #: 1051




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 FARON WATERS,                                       )
     Plaintiff,                                      )
                                                     )
 v.                                                  )      CIVIL ACTION: 1:19-00798-KD-C
                                                     )
 ROY W. HALL, JR., et al.,                           )
      Defendants.                                    )

                                                 ORDER

         This matter is before the Court on Defendant Team Transport, Inc.'s motion for summary

 judgment and evidentiary submissions (Docs. 102, 103), Plaintiff Faron Waters' Response and

 Motion to Strike the Affidavit of Elizabeth Sparks (Doc. 106), Team Transport's Reply (Doc. 107),

 and Team Transport's response in opposition to Waters' motion to strike (Doc. 108).

 I.      Findings of Fact1

         The underlying facts and procedural background of this case have been detailed in the

 Court's ruling on Defendant Roy W. Hall, Jr. and Defendant R an D Trucking, LLC's joint motion

 for summary judgment (Doc. 117). For purposes of assessing wantonness on summary judgment,

 the Court finds the following additional relevant facts regarding the retroreflective conspicuity

 tape (tape) on Team Transport’s semi-trailer in relation to Federal Motor Carrier Safety

 Regulation 49 CFR § 393.11:2



         1 The facts are taken in the light most favorable to the non-movant. Tipton v. Bergrohr GMBH–
 Siegen, 965 F.2d 994, 998–999 (11th Cir. 1992). The “facts, as accepted at the summary judgment stage of
 the proceedings, may not be the actual facts of the case.” Priester v. City of Riviera Beach, 208 F.3d 919,
 925 n. 3 (11th Cir. 2000).

         2 The parties interchangeably reference the tape being placed on a trailer and a tanker; however, a
 review of the photographic evidence submitted with Section 393.11 indicates that it is a "semi-trailer" per
 Section 393.11 (Figure 9). (Doc. 102-1). The Court will reference it herein as a semi-trailer.
                                                     1
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 2 of 13                       PageID #: 1052




       •   Post-accident, after assessing whether the tape on the semi-trailer was placed too
           high, Team Transport concluded that at the time of the accident the tape was
           installed 18” higher than the maximum height allowed under Section 393.11. (Doc.
           102-2 at 2-3 (Dep. Sparks at 80-81)).

       •   Under Section 393.11, the tape should cover 50% of the length of a semi-trailer,
           but Team Transport has not, post-accident, looked at the semi-trailer to determine
           whether the tape covered 50% of its length. (Doc. 102-2 at 2 (Dep. Sparks at 80)).

       •   When the semi-trailer underwent its required annual inspection on January 12,
           2018, the tape required under Section 393.11 was deemed “OK.” (Doc. 102-3 at 9).

           Specifically, in his Third Amended Complaint, Waters alleges that Defendant Team

 Transport owned the semi-trailer involved in the October 23, 2018 accident. (Doc. 43 at 2).

 Waters asserts that at that time, agents or employees for Team Transport negligently or wantonly

 rendered and/or failed to render conspicuity marking systems (reflective tape) on the semi-trailer,

 and that such was insufficient and not in compliance with 49 C.F.R. § 393.11 and other regulations.

 (Id.) Waters alleges that Team Transport (and its agents/employees) negligently and wantonly

 failed to properly place/render conspicuity marking systems (reflective tape) on the semi-trailer;

 and "wantonly failed to ensure that conspicuity markings [reflective tape]on the [semi-trailer] ...

 were present and/or in the appropriate location in accordance with federal regulations." (Id. at 3-

 4). Team Transport now moves for summary judgment on wantonness. (Id. at 4 at ¶15).

 II.       Motion to Strike

           Waters moves to strike the Affidavit of Team Transport's Safety Supervisor/Compliance

 Officer, Elizabeth Sparks (Sparks) (Doc. 102-3), the designated Fed.R.Civ.P Rule 30(b)(6)

 corporate representative of Team Transport regarding reflective tape and its purposes. Waters

 argues the affidavit is inconsistent with Sparks' prior deposition testimony and is self-serving.

 Waters explains: "[t]he purpose of the affidavit is solely to offer an excuse of ignorance and passive


                                                   2
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 3 of 13                     PageID #: 1053




 noncompliance with D.O.T. regulations. It is inconsistent with Team Transport’s testimony ...

 Team Transport offers a receipt from its third-party vendor that its retroreflective tape was 'OK'

 and complied with 49 C.F.R. § 393.11 when in fact Team Transport’s ...[semi-trailer] did not

 comply." (Doc. 106 at 2). In so doing, Waters implies that Sparks' Affidavit is a sham due to

 inconsistency, and that Team Transport has submitted what some courts reference as an "eleventh-

 hour alteration" of evidence or testimony (presumably due to comparing the Sparks Affidavit "OK"

 notation regarding the status of the reflective tape by a third-party vendor with Sparks' deposition

 testimony that the placement of the tape was 18 inches too high -- suggesting what Waters calls

 "passive ignorance .... to escape the knowledge aspect" of Section 393.11). Waters argues further:

        Team Transport stated in this case that it is required to comply with the Federal
        Motor Carrier Safety Regulations (“FMCSR”). In doing so, she acknowledged that
        the retroreflective tape assists in making more visible at night. (Team Transport
        dep., pp. 80-85, 91-92). Team Transport also stated that it is the responsibility of
        the driver and anyone in the line charged with compliance to make sure its
        inspections were correct. (Team Transport dep., pp. 92-93). Ms. Sparks’s affidavit
        is contrary to that testimony and offered for the express purpose of claiming
        ignorance of Team Transport’s affirmative obligations under the FMCSR
        (specifically, the violation of §393.11 and its retroreflective tape requirements).
        The inspection she alludes to took place on January 12, 2018. This collision
        occurred on October 23, 2018.

 (Doc. 106 at 3).

        Rule 56 of the Federal Rules of Civil Procedure provides that motions to strike submitted

 on summary judgment are not appropriate. Rule 56(c)(2) provides: “[a] party may object that the

 material cited to support or dispute a fact cannot be presented in a form that would be admissible

 in evidence.” Fed.R.Civ.P. 56(c)(2) (emphasis added). The Advisory Committee Notes specify:

        Subdivision (c)(2) provides that a party may object that material cited to support or
        dispute a fact cannot be presented in a form that would be admissible in evidence.
        The objection functions much as an objection at trial, adjusted for the pretrial
        setting. The burden is on the proponent to show that the material is admissible as

                                                  3
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 4 of 13                     PageID #: 1054




        presented or to explain the admissible form that is anticipated. There is no need to
        make a separate motion to strike . If the case goes to trial, failure to challenge
        admissibility at the summary-judgment stage does not forfeit the right to challenge
        admissibility at trial.

 Fed.R.Civ.P. 56, Adv. Comm. Notes, “Subdivision(c)” (2010 Amendments) (emphasis added).

 See, e.g., Campbell v. Shinseki, 546 Fed. Appx. 874, 879 (11th Cir. 2013) (“[t]he plain meaning

 of these provisions show that objecting to the admissibility of evidence supporting a summary

 judgment motion is now a part of summary judgment procedure, rather than a separate motion to

 be handled preliminarily[]”). As such, the Court construes Waters' motion to strike as an Objection

 to Sparks' Affidavit, to be overruled or sustained.

        "Under the law of this Circuit, we may disregard an affidavit submitted solely for the

 purpose of opposing a motion for summary judgment when that affidavit is directly contradicted

 by deposition testimony.” McCormick v. City of Fort Lauderdale, 333 F.3d 1234, 1240 at n. 7

 (11th Cir. 2003). See
                   --  also
                       ---  Fisher       v. Ciba Specialty Chemicals Corp., 238 F.R.D. 273, 284 (S.D.
                            ---------------------------


 Ala. 2006) (explaining and applying “sham affidavit” rule). Specifically, Rule 56(e) of the Federal

 Rules of Civil Procedure requires that a party opposing a properly supported motion for summary

 judgment set forth specific facts, admissible as evidence, showing the existence of a genuine issue

 for trial. The rule specifically allows the court to consider the pleadings, depositions, answers to

 interrogatories and admissions on file, together with affidavits submitted by the opposing party in

 determining whether a genuine issue exists. However, “[w]hen a party has given clear answers to

 unambiguous questions which negate the existence of any genuine issue of material fact, that party

 cannot thereafter create such an issue with an affidavit that merely contradicts, without

 explanation, previously given clear testimony.” Van T. Junkins & Assoc., Inc. v. U.S. Indus., Inc.,

 736 F.2d 656, 657 (11th Cir. 1984). In order to be stricken as a sham, an affidavit must be

                                                  4
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 5 of 13                              PageID #: 1055




 inherently inconsistent. See, e.g., Rollins v. TechSouth, Inc., 833 F.2d 1525 (11th Cir. 1987).

         Generally, a comparison of prior deposition testimony with the more recent declarations or

 affidavits reveals whether not they are clearly or inherently inconsistent. See, e.g., Fisher, 238

 F.R.D. at 284. And where there is no obvious inconsistency, the “sham affidavit” rule is

 inapplicable. See, e.g., King v. ADT Sec. Servs., 2007 WL 2713212, *3 (S.D. Ala. Nov 17, 2007);

 Kerns v. Sealy, 2007 WL 2012867, *10-11 (S.D. Ala. Jul. 6, 2007) (citing Van T. Junkins, 736

 F.2d 656). As set forth in King, 2007 WL 2713212, *3:3

         …the Eleventh Circuit has recently cautioned that the sham affidavit rule “is applied
         sparingly because of the harsh effect it may have on a party's case.” Allen v. Board of Public
         Educ. for Bibb County, --- F.3d ----, *8, 2007 WL 2332506 (11th Cir. Aug. 17, 2007)
         (citation and internal quotations omitted). For that reason, and to avoid depriving the trier
         of fact of the opportunity to discern which witnesses are telling the truth and when, this
         Circuit “require [s] the court to find some inherent inconsistency between an affidavit and
         a deposition before disregarding the affidavit.” Id. (citation omitted). For any lesser
         variation in testimony, the proper approach is to test that inconsistency through cross-
         examination at trial and allow the jury to weigh it in determining the witness's credibility.
         There being nothing more than a possible inconsistency, and certainly much less than an
         inherent inconsistency…the sham affidavit rule has no application, and the Motion to
         Strike is denied as to this passage.

         Additionally, "eleventh hour alteration" of a corporate representative's testimony is

 disallowed. See, e.g., Powell v. American Red Cross, 518 F.Supp.2d 24, 38 at n. 15 (D.D.C. 2007)

 (in "Rainey v. American Forest & Paper Association, Inc., 26 F.Supp.2d 82, 93–96 (D.D.C.1998)

 ... the Court foreclosed a corporate defendant from introducing on summary judgment an affidavit



          3 See also e.g., Kennett-Murray Corp. v. Bone, 622 F.2d 887, 893 (5th Cir. 1980) (courts must
 consider all the evidence and cannot disregard an affidavit merely because it conflicts to some degree with
 an earlier deposition); Johnson v. Big Lots Stores, Inc., 2008 WL 6928161, *3 (E.D. La. May 2, 2008)
 (“Although the testimony of a corporate representative under Rule 30(b)(6) is binding on the corporation,
 such testimony does not constitute a ‘judicial admission’ that decides an issue with finality or estops a party
 from contradicting the testimony of an earlier corporate representative.”); Hyde v. Stanley Tools, 107 F.
 Supp. 2d 992, 993 (E.D. La. 2000) (while a court may disregard an affidavit “which directly contradicts”
 an earlier 30(b)(6) deposition...[c]ourts have allowed a contradictory or inconsistent affidavit to nonetheless
 be admitted if it is accompanied by a reasonable explanation[]”).
                                                       5
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 6 of 13                      PageID #: 1056




 from a former employee that varied in critical respects from the deposition testimony of the

 defendant's corporate representatives. Absent any showing by the defendant that the assertions in

 the proffered affidavit were unavailable at the time of the corporate representatives' depositions,

 the Court found the defendant's ]eleventh hour alteration] of its corporate representatives'

 testimony to be both ]inconsistent with [....30(b)(6)” and “precluded by it.] Id. at 94–95."). The

 import of a Rule 30(b)(6) corporate representative was summarized in Johnson v. Big Lots Stores,

 Inc., 2008 WL 69281616, *3-4 (E.D. La. May 2, 2008):

        Although the testimony of a corporate representative under Rule 30(b)(6) is binding
        on the corporation, such testimony does not constitute a “judicial admission” that
        decides an issue with finality or estops a party from contradicting the testimony of
        an earlier corporate representative. See, e.g., A & E Prods. Group., L.P. v. Mainetti
        USA, Inc., No. 01 Civ 10820(RPP), 2004 WL 345841, at *6–*7 (S.D.N.Y. Feb. 25,
        2004) (allowing corporate party to introduce declaration of one of its employees
        that was inconsistent with deposition testimony corporation's Rule 30(b)(6)
        representative); Industrial Hard Chrome Ltd. v. Hetran, Inc., 92 F.Supp.2d 786,
        791 (N.D.Ill.2000) (explaining that [R]ule 30(b)(6) deposition “testimony is not a
        judicial admission that ultimately decides an issue. The testimony given at a Rule
        30(b)(6) deposition is evidence which, like any other deposition testimony, can be
        contradicted and used for impeachment purposes”); W.R. Grace & Co. v. Viskase
        Corp., No. 90 C 5383, 1991 WL 211647, at *2 (N.D.Ill. Oct. 15, 1991) (allowing
        corporate party to offer at trial evidence contrary to its corporate representative's
        earlier testimony in a Rule 30(b)(6) deposition); Hyde v. Stanley Tools, 107
        F.Supp.2d 992, 992–93 (E.D.La.2000) (“[While a] court may disregard an affidavit
        which directly contradicts an earlier 30(b)(6) deposition ... [c]ourts have allowed a
        contradictory or inconsistent affidavit to nonetheless be admitted if it is
        accompanied by a reasonable explanation.”). Cf. Brown & Root, Inc. v. Am. Home
        Assur. Co., 353 F.2d 113, 116 (5th Cir.1965) (explaining in the context of an expert
        witness who contradicted his earlier deposition testimony at trial that “except for
        those specialized, rare assertions characterized as judicial admissions, a party is
        entitled to explain an admission and even to retract it. When that is done, the factual
        evaluation of the admission vis-à-vis explanation, retraction, or repudiation is for
        the trier of fact.”)

        The Fifth Circuit has explained the difference between a judicial admission and an
        evidentiary admission as follows:



                                                  6
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 7 of 13                      PageID #: 1057




               A judicial admission is a formal concession in the pleadings or
               stipulation by a party or counsel that is binding on the party making
               them. Although a judicial admission is not itself evidence, it has the
               effect of withdrawing a fact from contention.... By contrast, an
               ordinary evidentiary admission is merely a statement of assertion or
               concession made for some independent purpose, and it may be
               controverted or explained by the party who made it. A judicial
               admission is conclusive, unless the court allows it to be withdrawn;
               ordinary evidentiary admissions, in contrast, may be controverted or
               explained by the party.

        Martinez v. Bally's Louisiana, Inc., 244 F.3d 474, 476–77 (5th Cir.2001) (internal
        quotations and citations omitted). “[F]actual assertions in pleadings and pretrial
        orders are considered to be judicial omissions [that are] conclusively binding on the
        party who made them.” White v. ARCO/Polymers, Inc., 720 F.2d 1391, 1396 (5th
        Cir.1983). But statements made by a party, whether an individual or a corporation
        through its designated representative, “operate as adverse evidentiary admissions”
        that may be revised later. Id. See also Taylor, 166 F.R.D. at 362 n. 6 (explaining
        that a “designee can make admissions against interest under Fed. R. Ev. 804(b)(3)
        which are binding on the corporation”).

        Consistent with the view that Rule 30(b)(6) helps to make a corporate party more
        like an individual by requiring the designation of someone who can speak on the
        corporation's behalf, a corporation is subject to the same opportunity to revise its
        designee's earlier testimony as an individual. So just as an individual is bound by
        her earlier testimony, so too is a corporation. And just as an individual may seek to
        revise her earlier statements, so too may a corporate party through its designated
        witness. Such efforts, however, are properly subject to the critical scrutiny of the
        trier of fact, in this case the Court, keeping in mind that a corporate party has an
        obligation to designate a knowledgeable witness under Rule 30(b)(6) and that the
        Rule 30(b)(6) designee's statements represent the corporation's position on
        discussed topics....

        Waters generally references pages of Sparks' deposition testimony (Doc. 106 at 3 (Citing

 Sparks' Deposition at 80-85 and 91-93), claiming that such are contrary to the testimony in her

 Affidavit. Waters defines his sham affidavit/eleventh-hour alteration claim as follows:

        Team Transport ..... acknowledged that the retroreflective tape assists in making
        more visible at night. (Team Transport dep., pp. 80-85, 91-92). Team Transport
        also stated that it is the responsibility of the driver and anyone in the line charged
        with compliance to make sure its inspections were correct. (Team Transport dep.,
        pp. 92-93). Ms. Sparks’s affidavit is contrary to that testimony....

                                                  7
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 8 of 13                      PageID #: 1058




 (Doc. 106 at 3 (emphasis added). Sparks' Affidavit states as follows:

        3. The retroreflective tape on the Team Transport tanker involved in the accident
        with Mr. Waters had always been installed at the same height and in the same length
        since Team Transport acquired the tanker.

        4. The Team Transport tanker involved in the accident with Mr. Waters was
        inspected by various law enforcement agencies on numerous occasion[] prior to the
        accident, and the retroreflective tape on said tanker was never deemed to be in
        violation of the Federal Motor Carrier Safety Regulations or any other law or
        regulation. Copies of the vehicle examination reports for the subject tanker from
        2018 are attached hereto as Exhibit A.

        5. When the Team Transport tanker involved in the accident with Mr. Waters
        underwent its required annual inspection in January 2018, the inspector deemed the
        retroreflective tape required by 49 C.F.R. § 393.11 to be "OK." A true and correct
        copy of the 2018 Annual Vehicle Inspection Report for the tanker involved in the
        accident with Mr. Waters is attached as Exhibit B.

        6. At no time prior to this lawsuit was Team Transport aware that the retroreflective
        tape on the tanker involved in the accident with Mr. Waters was not in strict
        compliance with the provisions of 49 C.F.R. § 393.11.

 (Doc. 102-3 at 2-3 (Aff. Sparks at ¶¶3-6)). Sparks Affidavit does not address tape visibility, driver

 responsibility, and/or the responsibility of "anyone in the line charged with compliance."

 Accordingly the affidavit is not inherently inconsistent.

        Further, Waters argues alternatively that Sparks' reference to the January 2018 inspection

 of the semi-trailer in her Affidavit (and submission of same as an exhibit to her Affidavit) is

 inconsistent with her deposition testimony because such is "for the purpose of asserting some

 passive ignorance of the law as an excuse." (Doc. 106 at 3). However, this is not an inconsistency

 between a deposition and affidavit. Waters' Objection to Sparks' Affidavit is OVERRULED.




                                                  8
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 9 of 13                        PageID #: 1059




 III.   Summary Judgment

 A.     Standard of Review

        “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). Rule 56(c) provides as follows:

        (c) Procedures
        (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
        disputed must support the assertion by:

        (A) citing to particular parts of materials in the record, including depositions, documents,
        electronically stored information, affidavits or declarations, stipulations (including those
        made for purposes of the motion only), admissions, interrogatory answers, or other
        materials; or

        (B) showing that the materials cited do not establish the absence or presence of a genuine
        dispute, or that an adverse party cannot produce admissible evidence to support the fact.

        (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object
        that the material cited to support or dispute a fact cannot be presented in a form that would
        be admissible in evidence.

        (3) Materials Not Cited. The court need consider only the cited materials, but it may
        consider other materials in the record.

        (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a
        motion must be made on personal knowledge, set out facts that would be admissible in
        evidence, and show that the affiant or declarant is competent to testify on the matters stated.

 FED.R.CIV.P. Rule 56(c).

        The party seeking summary judgment bears the “initial responsibility of informing the

 district court of the basis for its motion, and identifying those portions of ‘the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

 which it believes demonstrate the absence of a genuine issue of material fact.” Clark v. Coats &

 Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

                                                   9
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 10 of 13                            PageID #: 1060




  323 (1986)). If the nonmoving party fails to make “a sufficient showing on an essential element

  of her case with respect to which she has the burden of proof,” the moving party is entitled to

  summary judgment. Celotex, 477 U.S. at 323. “In reviewing whether the nonmoving party has

  met its burden, the court must stop short of weighing the evidence and making credibility

  determinations of the truth of the matter. Instead, the evidence of the non-movant is to be believed,

  and all justifiable inferences are to be drawn in his favor.” Tipton v. Bergrohr GMBH-Siegen, 965

  F.2d 994, 998-999 (11th Cir. 1992).

  B.      Conclusions of Law -- Wantonness4

          This summary judgment focuses on Waters' claim that Team Transport "wantonly failed to

  ensure that conspicuity markings on the trailer [semi-trailer] ....were present and/or in the

  appropriate location in accordance with federal regulations." (Doc. 43 at 4 at ¶15). Waters

  endeavors to create issues of material fact by arguing the federal regulations do not provide any

  exceptions to the requirements if/when a carrier's agent fails to meet its obligations:

          ... Team Transport seeks to avoid a wantonness claim ... because the third-party
          vendor it hired failed to comply with the law. When Team Transport later looked
          at the issue, it discovered the error. Now Team Transport wants to claim ignorance
          of the violation. However, Team Transport is required to comply with the FMCSR.
          Team Transport acknowledged that it is the responsibility of the company, driver
          and anyone in the line charged with compliance to make sure its inspections were
          correct. Ms. Sparks’s affidavit is contrary to that testimony and offered for the
          express purpose of claiming ignorance of Team Transport’s affirmative obligations
          under the FMCSR (specifically, the violation of §393.11 and its retroreflective tape
          requirements). The inspection ... took place on January 12, 2018. This collision
          occurred on October 23, 2018. Team Transport should not escape knowledge
          requirements because one of its agents violated the law.



          4 Waters' wantonness claim against Team Transport does not depend on, or relate to, any actions
  or conduct by Hall. However, that is a main basis from which Waters opposes Team Transport's motion.
  (Doc. 106 at 9-11). In that regard, Waters' reliance on any actions or conduct by Hall can provide no basis
  from which to establish genuine issues of material fact as to the wantonness claim against Team Transport.
                                                      10
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 11 of 13                             PageID #: 1061




  (Doc. 106 at 11-13). However, this is not the standard for wantonness.

          In Alabama, “[t]o establish wantonness, the plaintiff must prove that the defendant, with

  reckless indifference to the consequences, consciously and intentionally did some wrongful act or

  omitted some known duty.” Hilyer v. Fortier, 227 So. 3d 13, 22–23 (Ala. 2017) (citations

  omitted).5 Notably, "[w]antonness is not simply a more severe version of negligence, but is an

  entirely different tort concept ... wanton misconduct is characterized by the state of mind of

  consciously taking an action with knowledge that 'the doing or not doing of [the act] will likely

  result in injury ....' ..." Green v. Markovitch, 385 F.Supp.3d 1190, 1195 (N.D. Ala. Apr. 19, 2019)

  (internal citations omitted). As explained in Akers v. Sanderson Farms, Inc., 2015 WL 114221,*

  4 (N.D. Ala. Jan. 8, 2015) (footnote omitted):

          The Alabama Code defines wantonness, as it relates to civil law, as “[c]onduct which is
          carried on with a reckless or conscious disregard for the rights or safety of others.” Alabama
          Code § 6–11–20(b)(3) (1975). ..... wantonness involve[s] “the conscious doing of some act
          or the omission of some duty, while knowing of the existing conditions and being conscious
          that, from doing or omitting to do an act, injury will likely or probably result.” 646 So.2d
          at 603 (citing McDougle v. Shaddrix, 534 So.2d 228 (Ala.1988)).

          “Wantonness is a question of fact for the jury, unless there is a[] lack of [substantial]
          evidence from which the jury could reasonably infer wantonness.” Cash v. Caldwell, 603
          So.2d 1001, 1003 (Ala.1992).[ ] “The most crucial element of wantonness is knowledge,
          and while that element need not be shown by direct evidence it may be made to appear by
          showing circumstances from which the fact of knowledge is a legitimate inference ... [I]t
          may not be left to the conjecture or speculation of the jury.” Roberts v. Brown, 384 So.2d
          1047, 1048 (Ala.1980). See also Klaber by & through Klaber v. Elliott, 533 So.2d 576, 579
          (Ala.1988) (“Knowledge need not be proven directly but may be inferred from the facts of
          the case.”).

  Additionally, per Hagen v. Pelletier, 2019 WL 4894544, *4 (N.D. Ala. Oct. 2, 2019) (footnote and

  internal citations omitted): "To prevail, the plaintiff ..... need only show that “'the actor is


          5 Reckless is defined as “careless, heedless inattentive; indifferent to the consequences ... marked
  by lack of proper caution: careless of consequence ... having no regard for consequences; uncontrolled;
  wild.” Berry v. Fife, 590 So.2d 884, 885 (Ala. 1991) (citations omitted).
                                                      11
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 12 of 13                       PageID #: 1062




  ‘conscious’ that injury will likely or probably result from his actions.' ... a wantonness

  determination is wholly fact-dependent.... As a fact-dependent inquiry, wantonness is a question

  for the jury, and a court may grant summary judgment on a wantonness claim only when 'there is

  a total lack of evidence from which the jury can reasonably infer wantonness.' .... Alabama courts

  have denied summary judgment on wantonness claims when 'fair minded persons in the exercise

  of impartial judgment could reach different conclusions as to the existence of wantonness[]' ...."

         First, Waters has failed to establish genuine issues of material fact regarding Team

  Transport's knowledge (conscious culpability). The only evidence possibly favorable to Waters

  on his wantonness claim is: 1) post-accident, after assessing whether the tape on the semi-trailer

  was placed too high, Team Transport concluded that at the time of the accident the tape was

  installed 18” higher than the maximum height allowed under Section 393.11. (Doc. 102-2 at 2-3

  (Dep. Sparks at 80-81)); and 2) under Section 393.11, the tape should cover 50% of the length of

  a semi-trailer, but Team Transport has not, post-accident, looked at the semi-trailer to determine

  whether the tape covered 50% of its length. (Doc. 102-2 at 2 (Dep. Sparks at 80)).

         In sum, there is no evidence from which a jury could determine that Team Transport

  consciously or intentionally placed the retroreflective tape in such a manner so as to be in violation

  of any regulation or law and/or that Team Transport even had knowledge before the accident that

  the tape was placed 18" higher than the maximum height allowed. And based on Sparks' Affidavit:

  1) Team Transport maintained the tape in the same location on the semi-trailer that it was in when

  Team Transport acquired same; 2) Team Transport was never cited for improper retroreflective

  tape and never failed an inspection for improper retroreflective tape; and 3) prior to the accident,

  Team Transport did not know that the tape was not in strict compliance with the Federal Motor


                                                   12
Case 1:19-cv-00798-KD-C Document 124 Filed 03/26/21 Page 13 of 13                   PageID #: 1063




  Carrier Safety Regulations. Waters has submitted no evidence which contradicts the foregoing or

  shows the requisite "knowledge" on the part of Team Transport to support a wantonness claim.

         Essentially, Waters summarizes his wantonness claim against Team Transport as follows:

  "[t]he retroreflective tape violated the FMCSR. Team Transport wants this Court to adopt simple

  ignorance of fact or law as an excuse to wantonness. This is substantial evidence of wantonness."

  (Doc. 106 at 11). Waters is incorrect. As noted supra, wantonness requires a certain type of

  knowledge -- "the state of mind of consciously taking an action with knowledge that 'the doing or

  not doing of [the act] will likely result in injury." Waters has submitted no evidence indicating

  that Team Transport, pre-accident, had any such knowledge.

  IV.    Conclusion

         Accordingly, it is ORDERED that Defendant Team Transport's partial motion for

  summary judgment on wantonness (Doc. 103) is GRANTED.

         DONE and ORDERED this the 26th day of March 2021.

                                              /s/Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 13
